Citation Nr: 0916380	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-38 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
traumatic spondylosis with degenerative disc disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a bilateral 
shoulder disability, secondary to service-connected cervical 
spine traumatic spondylosis disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to March 
1998. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted a 20 percent evaluation for the service-
connected cervical spine disability and denied service 
connection for a bilateral shoulder disability.  

In his substantive appeal, the Veteran indicated that he 
wanted a hearing before a Veterans Law Judge (VLJ) in 
Washington, D.C.  In response, the Veteran was informed by 
letter that the hearing was scheduled for May 29, 2008.  The 
Veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2008).  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by 
pain, flexion to 48 degrees, extension to 53 degrees, right 
lateral flexion to 33 degrees, left lateral flexion to 30 
degrees, rotation 60 degrees to the right and rotation 70 
degrees to the left.  There is no evidence of weakened 
movement, ankylosis, incapacitating episodes prescribed by a 
physician or secondary neurological impairment warranting a 
separate compensable rating.  

2.  Competent evidence of a current bilateral shoulder 
disability is not of record; or alternatively, if a 
disability is present, the medical evidence does not show 
that the Veteran's disability is related to service, any 
event of service, or to any service-connected disability. 



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for cervical spine spondylosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 
5243 (2008). 

2.  A bilateral shoulder disability was not incurred in or 
aggravated by active military service, nor caused by, 
proximately due to, or aggravated by, any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2008). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson 
v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

All Diagnostic Codes regarding rating the cervical spine are 
located in 38 C.F.R. § 4.71a.  Under Diagnostic Codes 5235-
5242, a 10 percent rating is warranted for forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine of 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under Diagnostic Code 5243, a 10 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran is rated under Diagnostic Code 5242 for 
degenerative arthritis of the spine.  Diagnostic Code 5242 
requires consideration under Diagnostic Code 5003 as well.  
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

Analysis 

The Veteran asserts that he is entitled to an increased 
evaluation for his service-connected cervical spine traumatic 
spondylosis.    

January 2005 treatment records show that the Veteran 
complained of chronic pain in his neck and upper back.  He 
reported that the pain does not interfere with his day-to-day 
activities.  The records show no tenderness or swelling in 
his neck and back.

The Veteran received a VA examination in October 2005.  The 
Veteran reported extension to 53 degrees with pain beginning 
at 50 degrees and flexion to 48 degrees with pain beginning 
at 41 degrees.  The Veteran had lateral flexion on the right 
to 33 degrees with pain at 28 degrees and lateral flexion on 
the left to 30 degrees with pain beginning at 24 degrees.  
There was no weakness noted in the Veteran's cervical muscles 
of the neck.  The examiner noted that the Veteran experienced 
some pain in the cervical neck and spine and noted minimal 
local degenerative spondylosis at C5-6 and no spinal 
stenosis.

In October 2006, he reported that his back and neck pain 
worsened with prolonged sitting.  The Veteran reported that 
his pain did not radiate.  He received a VA examination in 
November 2006 and the examiner reviewed the Veteran's case 
file.  The Veteran had normal gait and posture and did not 
use a back brace or cane.  On examination of the cervical 
spine, the Veteran complained of pain over the trapezius 
muscles and the cervical spinous muscles in the back of the 
neck radiating down to the shoulders.  The examiner reported 
that the Veteran can look up to 60 degrees, can look forward 
to 55 degrees, can rotate to the right 60 degrees and can 
rotate to the left 70 degrees with pain at the extreme angles 
of rotation.  The Veteran had left lateral rotation to 30 
degrees with complaints of pain and right lateral rotation to 
26 degrees with complaints of pain.  The examiner noted that 
the muscle spasms the Veteran refers to are not related to 
his minimal disc bulge at C5-6.  The Veteran reported no pain 
in his neck when he raised his arms.

The VA examiner clarified his opinion in November 2006 and 
noted minimal bulging disks and no underlying spinal canal 
stenosis.  The cervical spinal cord was also unremarkable.  
The examiner found minimal local degeneration spondylosis at 
C5-6.  The examiner opined that the pain the Veteran was 
experiencing in his neck was not due to the cervical spine 
spondylosis at the C5-6.  The examiner reported no increased 
pain, no fatigue and no incoordination.  The Veteran reported 
that most of the stiffness in his neck occurs in the morning 
and rated the pain as 9 out of 10.  When he reads or looks 
down at a drastic flexion, he experiences increased pain in 
his muscles.  The examiner reported that the pain in the 
Veteran's neck and shoulders appears to be muscular in 
nature, involving the cervical muscles of the posterior area 
of the back extending down into the thoracic spinous muscles 
and out into the trapezius muscles.  

February 2007 medical records show that the Veteran 
complained of constant neck and low back pain.  The examiner 
provided a diagnosis of chronic pain in the cervical spine 
and upper and lower back.  

The Veteran had an MRI of his spine conducted in April 2007.  
The examination showed spondylosis of the C3-4, C4-5 and C5-
6, wild mild narrowing.  At the C3-4 level, the examiner 
noted a mild central disc protrusion, causing mild effacement 
of the cervical cord.  At the C4-5 and C5-6 levels, mild 
generalized bulging annulus was noted.

As discussed above, in order for the Veteran to warrant a 
higher rating under Diagnostic Code 5242, he would need to 
show forward flexion of the cervical spine of 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  
There is no evidence of forward flexion limited to 15 
degrees.  In 2005, the Veteran had flexion to 48 degrees with 
pain beginning at 41 degrees, and lateral flexion on the 
right to 33 degrees with pain at 28 degrees and lateral 
flexion on the left to 30 degrees with pain beginning at 24 
degrees.  In October 2006, the Veteran could look forward to 
55 degrees.  No evidence of ankylosis is present either.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The objective and subjective 
findings do not support an increased evaluation due to 
functional loss.  Although the Veteran has complained of pain 
and impairment due to his cervical spine disability, the VA 
examiner found no evidence of additional impairment due to 
fatigue, incoordination or weakness.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca.  

Additionally, there is no evidence of any neurological 
disorders that require consideration of separate ratings.

The Board also notes the absence of any evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Although the Veteran reports 
complaints of constant pain with radiation, VA treatment and 
examination reports do not show prescribed bed rest due to 
the service-connected neck disorder.

At this time, the Board acknowledges that on substantive 
appeal, the Veteran averred that his neck and upper back 
disability should be rated separately.  He asserts that the 
disc bulge in his neck merits a separate rating.  The Board 
points out that the RO has characterized the Veteran's 
service connected disability as cervical spine traumatic 
spondylosis, and acknowledged that it was formerly claimed as 
an upper back condition.  The evaluation of the same 
disability under various diagnoses is to be avoided.  That is 
to say that the evaluation of the same manifestation under 
different diagnoses, a practice known as "pyramiding," is to 
be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this instance, the 
Veteran's neck disability and upper back disability 
contemplate the same manifestations and parts of the body, 
therefore, a separate rating would be pyramiding.  Thus, 
based on the procedural development in this case, the 
Veteran's cervical spine disability is synonymous with the 
"upper back condition."  See generally 38 C.F.R. §§  4.2, 
4.13, 4.14 (2008).  Accordingly, no further consideration in 
this regard is needed. 

The Board also concludes that Hart does not apply in this 
case.  The medical evidence does not show any change in the 
Veteran's condition during the rating period on appeal. 

Extraschedular

The provisions of 38 C.F.R. § 3.321(b) have also been 
considered.  The Board notes the above determination is based 
on application of pertinent provisions of the VA's Schedule 
for Rating Disabilities, and there is no showing that the 
Veteran's cervical spine disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  There is no showing the disability 
results in marked interference with employment, frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  Absent 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The preponderance of the evidence weighs against the 
assignment of a rating higher than 20 percent.  The claim is 
denied.

II.  Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

As noted above, service connection for a cervical spine 
disability is in effect.  The Veteran asserts that he is 
entitled to service connection for a shoulder disability as 
secondary to his service-connected cervical spine disability.  
He also asserts, in the alternative, that he sustained 
injuries to the shoulders during an in-service car accident.  

A review of the evidence demonstrates that service connection 
is not warranted either on a direct or secondary basis.  At 
the outset, the Board notes that although symptoms of pain 
and muscle spasms were expressed by the Veteran, on VA 
examination in 2006, the examiner noted a normal evaluation 
of the shoulders.  Thus, the record indicates that a current 
bilateral shoulder disability is not present and the 
Veteran's claim lacks merit in this regard.  Pain alone, 
without a diagnosed or identifiable underlying condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

However, the Board acknowledges that the examiner also noted 
that a prior doctor noted fibromyalgia of the shoulders.  
Nonetheless, even if a current shoulder disability is 
present, the medical evidence fails to show that the 
Veteran's disorder is related to service, any event of 
service, or to any service-connected disability.  

A review of the Veteran's service treatment records show no 
complaints of shoulder pain.  The service treatment records 
show that the Veteran was involved in a motor vehicle 
accident in October 1991.  Following the car accident there 
are extensive records of low back pain, but no complaints 
regarding the Veteran's shoulders.  A September 1993 
examination shows no complaints regarding the Veteran's 
shoulders.  

At a November 2006 VA examination, the examiner noted that 
muscle spasms were associated with trapezius muscles in the 
Veteran's shoulders, as well as radiation into the cervical 
muscles on each side of his neck.  The examiner stated that a 
lot of the muscle spasms in the Veteran's neck and shoulders 
are related to stress which began the year prior to the 
examination.  The examiner noted that the Veteran works as a 
County Clerk and that the Veteran's posture during work is 
responsible for his shoulder pain.  The examiner noted no 
structural disability regarding the Veteran's shoulders.  
Moreover, after examination, which revealed essentially 
normal findings, the examiner stated that the Veteran had a 
normal shoulder evaluation bilaterally.  

In a November 2006 addendum opinion, the examiner clarified 
that the Veteran had a good range of motion in his shoulders.  
The examiner noted that a prior doctor diagnosed fibromyalgia 
of the shoulders.  The examiner opined that the pain the 
Veteran was experiencing in his shoulders was due to muscle 
conditions and not due to cervical spine spondylosis at the 
C5-6.  

In light of the foregoing evidence, the Veteran's claim for 
service connection must be denied on both a direct and 
secondary basis.  An extensive search of the Veteran's record 
reveals no complaints of shoulder pain, or other findings 
indicative of a shoulder disorder while in service.  There 
are no complaints regarding the Veteran's shoulders until 
2006, over eight years after the Veteran separated from 
service.  The examiner in 2006 attributed the Veteran's 
problems to his post service work-related posture. 

In addition to the foregoing, with regard to the Veteran's 
assertions that his shoulder disability is related to his 
service-connected cervical spine, the November 2006 VA 
examiner found that the Veteran's shoulder pain is a muscular 
disorder, most likely related to his work and to stress, not 
to the cervical spine spondylosis at the C5-6.  

With respect to the Veteran's own contentions, that his 
shoulder disability is not muscular in nature, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

In view of the foregoing, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b). 

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice providing information 
on the specific criteria needed to merit a higher rating 
under the relevant diagnostic code.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in September 2005 and September 
2006, notifying the Veteran of what information must be 
submitted to substantiate a claim for service connection as 
secondary to a service-connected claim and an increased 
rating.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of September 2005 and September 
2006 stated that he would need to give VA enough information 
about the records so that it could obtain them for him.  He 
was told to submit any medical records or evidence in his 
possession that pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (Veteran status, current existence 
of a disability and relationship of such disability to the 
Veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a September 2006 letter, thereby satisfying 
the requirements set forth in Dingess.  

The Veteran was not provided with the rating criteria and 
current diagnostic codes for his service-connected cervical 
spine traumatic spondylosis in compliance with Vazquez-
Flores.  However, notwithstanding the lack of Vazquez notice, 
the Veteran has not been prejudiced.  He has had ample 
opportunity to meaningfully participate in the processing of 
his claim, which was readjudicated by the RO in October 2007.  
In addition, a hearing was scheduled for the Veteran and he 
failed to show.  Therefore, the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records.  VA also provided the Veteran with several VA 
examinations.  The VA examinations discuss the Veteran's 
medical and social histories and examination findings.  The 
reports are adequate to rate the severity of the Veteran's 
service-connected cervical spine traumatic spondylosis, and 
contain an opinion addressing the etiology of the Veteran's 
shoulder complaints.    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).




ORDER

Entitlement to an increased rating for cervical spine 
traumatic spondylosis with degenerative disc disease, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to service connection for a bilateral shoulder 
disability, secondary to service-connected cervical spine 
traumatic spondylosis disability, is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


